Citation Nr: 1702817	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected healed right wrist fracture.

2.  Entitlement to service connection for a left shoulder injury.  


REPRESENTATION

Veteran represented by:	Melody F. Everett, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from June 1987 to May 1996, with additional time served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in March 2015 and September 2016.  

The Veteran previously requested a hearing with the Board; however, his attorney withdrew that request in December 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  In January 2016 the Veteran underwent VA examination in connection with his claims.  The Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

As it pertains to the Veteran's service-connected healed right wrist fracture, it appears that the January 2016 VA examination did range of motion testing for the right wrist, but there was no range of motion testing for the undamaged left wrist.  Moreover, it is unclear whether the VA examination included both active and passive range of motion testing for the right wrist.  Given that the VA examination did not contain proper testing, the Board finds that remand is necessary to correct these deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Board notes that there is an allegation that there are outstanding treatment records to be obtained.  The Veteran reported that he received treatment at Fort Knox during service, but when he attempted to obtain his treatment records he was refused a copy.  This is noteworthy in part because the Veteran was previously denied entitlement to service connection for a left shoulder injury because there was no in-service event.  Therefore, on remand with the Veteran's assistance, the AOJ should obtain any outstanding treatment records, to include any from Fort Knox.

Additionally, as the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from December 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from December 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, identify, and associate with the file any relevant, outstanding treatment notes, to include those from Fort Knox.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected healed right wrist fracture.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should describe all symptomatology associated with the right wrist disability, and the report should specifically include:  (1) a discussion of whether there are any associated neurological problems, and (2) a description of any affect these disabilities have on his ability to perform occupational tasks.

Range of motion testing should be undertaken for the right wrist as well as the undamaged left wrist.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.     

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After the development has been completed to the extent possible, re-adjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




